875 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arkmael Ray SALES, Plaintiff-Appellant,v.Nurse DIXON, et al.,;  Defendants,Claudette Aeh, Nurse;  R.C. Marshall, Supt.;  J.L.Eichenlaub, Inspector;  John Horn, Nursing Supt.;Margaret Page, Defendants-Appellees.
No. 88-3326.
United States Court of Appeals, Sixth Circuit.
March 31, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's motion to remand the case to the district court for consideration of a Fed.R.Civ.P. 60(b) motion for relief from judgment.  As provided in First Nat'l Bank of Salem v. Hirsch, 535 F.2d 343 (6th Cir.1976) (per curiam), Fed.R.Civ.P. 60(b) relief was sought in the district court and the district court on September 23, 1988, entered an order stating that it was disposed to grant the relief.


2
Accordingly, it is ORDERED that the motion to remand be and hereby is granted.